Citation Nr: 0524556	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  What evaluation is warranted for a chronic lumbar strain 
from September 12, 2001, to September 25, 2003?

2.  What evaluation is warranted for a chronic lumbar strain 
from September 26, 2003?

3.  What evaluation is warranted for chronic bilateral 
tendonitis of the wrists from September 12, 2001?

4.  What evaluation is warranted for a patellofemoral 
syndrome and chondromalacia of the right knee from September 
12, 2001?

5.  Whether a separate, compensable rating is for assignment 
for right knee arthritis from September 12, 2001?



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to September 
2001.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, through VA's Appeals Management 
Center (AMC), so that additional development could be 
undertaken.  One of the issues remanded, that of what 
evaluation was warranted for chondromalacia and a 
patellofemoral pain syndrome of the left knee, was returned 
for issuance of a statement of the case, pursuant to 
Manlincon v. West, 12 Vet.App. 328 (1999).  On remand, the 
veteran was furnished a statement of the case as to that 
matter, but it is not shown that she thereafter perfected an 
appeal as to that issue.  As such, that matter is not within 
the Board's jurisdiction for review at this time and it is 
not otherwise herein addressed.  

The issues of what ratings are for assignment for the 
veteran's chronic lumbar strain from September 26, 2003, and 
for chronic bilateral tendonitis of the wrists from September 
12, 2001, are addressed in the Remand portion of this 
document.  Such remand is to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.



FINDINGS OF FACT

1.  For the period from September 12, 2001, to September 25, 
2003, the veteran's chronic lumbar strain was manifested by 
not more than characteristic pain on motion, with there being 
no showing of muscle spasm on extreme forward bending or a 
unilateral loss of lateral spine motion in a standing 
position.

2.  For the period from September 12, 2001, to the present, 
the veteran's chondromalacia and patellofemoral syndrome of 
the right knee is not shown to be manifested by more than a 
slight knee impairment due to recurrent subluxation or 
lateral instability.  

3.  For the period from September 12, 2001, to the present, 
the veteran's arthritis of the right knee is demonstrated to 
be manifested by a noncompensable loss of range of motion, 
with associated pain, weakness, and fatigue of an non-
quantifiable degree.


CONCLUSIONS OF LAW

1.  Not more than a 10 percent rating is for assignment for a 
chronic lumbar strain for the period from September 12, 2001, 
to September 25, 2003.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2004).

2.  Not more than a 10 percent rating is for assignment for 
chondromalacia and a patellofemoral syndrome of the right 
knee for the period from September 12, 2001, to the present.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2004).

3.  A 10 percent rating, but none greater, is for assignment 
for right knee arthritis from September 11, 2001, to the 
present.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2004); Lichtenfels v. Derwinski,  1 Vet.App. 484, 488 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
March 2005 for additional development.  All of the actions 
sought by the Board by its prior development request appear 
to have been completed in full as directed, and it is clear 
that the appellant does not contend otherwise.  See Stegall 
v. West, 11 Vet.App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Finally, VA has a 
duty to notify the appellant that he or she should submit all 
pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in May 2005 fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in her possession.  
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, the Board 
finds that VA has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claims for Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Chronic Lumbar Strain

Service connection for a chronic lumbar strain was granted by 
RO action in December  2001, at which time a noncompensable 
rating was assigned under DC 5295, effective from September 
12, 2001.  By virtue of the notice of disagreement filed in 
September 2002, the veteran challenged the disability rating 
initially assigned by the RO.  As such, there is presented an 
"original claim" as contemplated by Fenderson v. West, 12 
Vet.App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to a 
claim for an "increased rating."  

The December 2001 rating decision was followed by a January 
2005 increase in the rating assigned for the veteran's lumbar 
strain to 10 percent, effective from September 12, 2001, 
utilizing, at least in part, modified criteria to evaluate 
spinal disorders in general that went into effect on 
September 26, 2003.  See 68 Fed. Reg. 51454-51456 (2003).  
Under Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
however, only the old rating criteria apply to the period 
prior to the date of the change in law, and only the new 
rating criteria apply to the period after the date of the 
change in law.  Under the facts of this case, the issue 
decided by the Board is limited to the question of the rating 
warranted for the period from September 12, 2001, and 
September 25, 2003.  

Under 38 C.F.R. § 4.71a, DC 5295 (2003), a noncompensable 
rating was for assignment where there was slight subjective 
symptoms only.  A 10 percent rating was assignable with 
characteristic pain on motion.  Id.  A 20 percent rating was 
warranted for a lumbosacral strain where there was muscle 
spasm on extreme forward bending, or a unilateral loss of 
lateral spine motion in a standing position.  Id.  

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet.App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  

Evidence developed during the period in question does not 
demonstrate that the veteran's lumbar strain was associated 
with more than characteristic pain on motion.  Lacking is 
competent evidence of any muscle spasm on extreme forward 
bending, a unilateral loss of lateral spine motion in a 
standing position, or manifestations indicating the existence 
of any greater degree of impairment, such as listing of the 
whole spine or positive Goldthwait's sign.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  

Clinical findings obtained on VA medical examinations 
conducted in September 2001 and June 2003 are against finding 
an increased level of disability, such that a schedular 
rating in excess of 10 percent would be assignable under DC 
5295 or any alternate rating criteria for vertebral fracture, 
ankylosis, or limitation of motion.  See 38 C.F.R. § 4.71a, 
DCs 5285, 5286, 5289, 5292 (2003).  This is so because there 
is no showing that the criteria set forth in DC 5295 were 
met, or that there was present a vertebral fracture or 
ankylosis.  Range of motion of the lower spine was full when 
the veteran was evaluated in 2001, and although there was 
some reduction in extension and lateral bending in 2003, such 
reductions were not such as to permit the Board to 
characterize the overall degree of limitation of motion as 
more than slight.  To that extent, the veteran's contentions 
of increased severity during the period in question are 
clinically unsubstantiated.  

In evaluating the degree of pain and functional loss, it 
noted that pain is a listed criterion for DC 5295.  On VA 
examination in June 2003, there was found to be weakened 
motion and fatigue as a result of pain.  While incoordination 
was not judged to be a factor by the examiner, it was his 
opinion that range of motion would be decreased with flare-
ups or increased use.  The examiner determined, however, it 
was extremely difficult to predict the degree of resulting 
impairment due to the existence of so many variable factors.  
Given the absence of any quantifiable diminution in range of 
motion, and as the record otherwise indicates that the 10 
percent rating assigned adequately compensates the veteran 
for the level of impairment demonstrated, the assignment of a 
schedular evaluation in excess of 10 percent is not warranted 
on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca.  

As a preponderance of the evidence is against the veteran's 
claim, entitlement to an evaluation in excess of 10 percent 
for a chronic lumbar strain for the period from September 12, 
2001, to September 25, 2003, is denied.  

Right Knee Chondromalacia and Patellofemoral Syndrome

By action of the RO in December 2001, service connection was 
established for what was then described as a "patellofemoral 
syndrome and chondromalacia, with X-ray evidence of right 
knee, also claimed as arthritis."  A noncompensable rating 
was assigned at that time under DC 5257-5010, effective from 
September 12, 2001.  A timely notice of disagreement was 
filed, thereby rendering applicable the holding in Fenderson.  
Such rating was increased to 10 percent under DC 5010-5262, 
effective from September 12, 2001, by a rating decision in 
January 2005.  Thus, the question presented for review is 
whether a rating in excess of 10 percent is warranted for 
right knee chondromalacia and patellofemoral syndrome from 
September 12, 2001.  The merits of the veteran's entitlement 
to a separate compensable evaluation for arthritis of the 
right knee is addressed as a distinct matter below.  

Slight knee impairment, manifested by recurrent subluxation 
or lateral instability, warrants a 10 percent rating.  
38 C.F.R. § 4.71a, DC 5257.  Moderate recurrent subluxation 
or lateral instability warrants a 20 percent rating.  Id.  

VA medical examinations in September 2001 disclosed intact 
ligaments, without evidence of swelling, tenderness, 
effusion, or deformity.  There was grinding upon patellar 
compression.  When evaluated by VA in June 2003, the right 
knee exhibited tenderness.  While there was a questionable 
McMurray's test, the anterior drawer sign was negative.  It 
thus cannot reasonably be concluded that more than slight 
recurrent subluxation or lateral instability, was shown 
during the period from September 2001 to the present.  As 
such, a rating in excess of 10 percent is not for assignment 
under DC 5257.  Medical data compiled, beginning September 
12, 2001, also do not reflect the presence of ankylosis, 
dislocation of semilunar cartilage, or tibial or fibular 
impairment, such as would warrant the assignment of an 
evaluation in excess of 10 percent under DCs 5256, 5258, or 
5262.  

Evidence is presented as of June 2003, that there was 
functional loss, albeit non-quantifiable, caused by weakness 
and fatigability due to pain or during flare-ups.  However, 
those indicia of functional loss are applicable only to those 
DCs where the basis for rating is limitation of motion.  See 
Johnson v. Brown, 9 Vet.App. 7, 11 (1996) (DC 5257 is not 
predicated on limitation of motion and, hence, 38 C.F.R. 
§§ 4.40, 4.45 do not apply.)  In this instance, under DCs 
5256, 5257, 5258, or 5262, the focus is on other than 
limitation of motion, and as such, functional loss is not for 
consideration.  

It is acknowledged that the veteran alleged at the time of 
her VA medical examination in June 2003 that she had missed 
several days of work due to knee complaints.  In response, 
the Board points out that, generally, the degree of 
disability specified are considered adequate to compensate 
for considerable loss of working time due to exacerbations 
or illness proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 
4 Vet.App. 361 (1993) (The assignment of a compensable 
rating itself is recognition that industrial capabilities 
are impaired.)

On the basis of the foregoing, the veteran's contentions of 
an increased level of severity beyond that contemplated by 
the previously assigned 10 percent rating are 
unsubstantiated.  In all, a preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent 
for right knee chondromalacia and a patellofemoral syndrome.  

Right Knee Arthritis

There was evidence showing of degenerative arthritis of the 
veteran's right knee on the initial VA medical examination 
conducted on September 14, 2001.  While it is not entirely 
clear that service connection was established therefor by the 
RO in its rating decision of December 2001, it is 
demonstrated that, for the period from September 12, 2001, to 
the present, the veteran's right knee arthritis was 
manifested solely by a noncompensable loss of range of motion 
under DC 5260 and/or 5261.  Notice is taken that, despite the 
examiners' notations of a full range of motion in 2001 and 
2003, extension of the right knee was possible in September 
2001 only to 135 degrees, which represents a five degree 
loss.  See 38 C.F.R. § 4.71a, Plate II.  In addition, the 
June 2003 examiner, while noting range of motion from 0 
degrees of extension to 140 degrees of flexion, found painful 
and weakened motion and functional loss, albeit of a non-
quantifiable degree.  In all, arthritis of the veteran's 
right knee warrants the assignment of a separate, 10 percent 
rating on the basis of an identifiable, noncompensable, and 
painful limitation of motion under 38 C.F.R. § 4.71a, DC 
5003.  Lichtenfels.  


ORDER

A rating in excess of 10 percent for a chronic lumbar strain 
for the period from September 12, 2001, to September 25, 
2003, is denied.  

A rating in excess of 10 percent for chondromalacia and a 
patellofemoral syndrome of the right knee from September 12, 
2001, to the present, is denied.  

A separate, 10 percent rating, but none greater, is for 
assignment for right knee arthritis from September 12, 2001, 
to the present, is granted, subject to those provisions 
governing the payment of monetary benefits.  


REMAND

No medical findings are of record with which to rate the 
veteran's lumbar strain for the period beginning September 
26, 2003.  Inasmuch as the most recent VA medical examination 
was performed in June 2003, and given that no VA examination 
has been performed that incorporates the findings necessary 
to evaluate such disability in terms of the changed criteria 
effective in September 2003, a remand is in order.  

In addition, it is apparent that the veteran's bilateral 
wrist disorder was evaluated during a VA peripheral nerves 
examination in June 2003, at which time the VA examiner 
referred the veteran for electrodiagnostic testing in order 
to ascertain what role, if any, carpal tunnel syndrome was 
involved in terms of the veteran's wrist complaints.  There 
is no indication as to whether those studies were ever 
conducted, as the test results are not now associated with 
the veteran's claims folder.  Further actions in this regard 
are deemed to be necessary under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159.  

Accordingly, these matters are REMANDED for the following 
actions:

1.  Any records of VA medical examination 
or treatment not already on file which 
pertain to the veteran's service-
connected lumbar strain and bilateral 
tendonitis of the wrists must be obtained 
for inclusion in her claims folder.  Such 
records must include the report of any 
electrodiagnostic testing involving the 
veteran's wrists which was ordered by a 
VA physician during the course of a June 
2003 VA peripheral nerves examination.

2  The veteran must thereafter be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the nature and current 
severity of her service-connected chronic 
lumbar strain and bilateral tendonitis of 
the wrists.  The claims folder in its 
entirety must be made available to the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing.  If 
electrodiagnostic testing of the 
veteran's wrists has not attempted by VA 
since June 2003, such testing should be 
conducted.  All pertinent diagnoses must 
be set forth and the examiner is to 
address the presence or absence of 
objective signs of pain, weakened 
movement, fatigue, and/or incoordination.  
The degree of any resulting impairment 
due to these signs must be quantified in 
terms of the resulting functional loss.  
If possible, the additional degree to 
which range of motion is adversely 
affected must be set forth.  The examiner 
should address whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, if 
the veteran describes flare-ups.  

3.  Lastly, the questions of what ratings 
are for assignment for a chronic lumbar 
strain from September 26, 2003, and for 
chronic bilateral tendonitis of the 
wrists from September 12, 2001, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  This includes, as 
applicable, 38 C.F.R. §§ 4.40, 4.45, 
4.59, DeLuca, and those changes to the 
rating criteria for spinal disorders, 
effective from September 26, 2003.  If 
any benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


